—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 22, 1993, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Probable cause for defendant’s arrest was established by evidence that the police, responding to a radio run of a burglary in process, were met by several people who confirmed the report and directed them to the building’s second floor where a face had been seen in a window; that the officers there discovered an unlocked apartment that was in complete disarray; that defendant was seen trying to hide on the roof of the *230building by several people who had gone into building and onto the roof; and that defendant was arrested after being identified by a witness who informed one of the officers that he had seen defendant climb the fire escape and enter an apartment window (see, People v Alston, 178 AD2d 153, Iv denied 80 NY2d 827; People v Rivera, 67 AD2d 867). Defendant’s other claim that he was wrongly adjudicated a persistent violent felony offender on the basis of an unconstitutionally obtained 1985 conviction was waived when he failed to challenge that conviction at the sentencing for his 1987 conviction. Concur— Murphy, P. J., Ellerin, Kupferman, Asch and Mazzarelli, JJ.